 Case 2:20-mj-00314-SIL Document 1 Filed 04/20/20 Page 1 of 4 PageID #: 1
                                                                          FILED
                                                                          CLERK
                                                             1:20 pm, Apr 20, 2020
ALB:OG                                                           U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF NEW YORK
UNITED STATES DISTRICT COURT                                     LONG ISLAND OFFICE
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT

           - against -                                ( 18 U.S.C. §§ 2251 (a))

ROBERT ADAMS,                                           20MJ314(SIL)

                         Defendant.

---------------------------X
EASTERN DISTRICT OF NEW YORK, SS:

              CINDY WOLFF, being duly sworn, deposes and states that she is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

              In or about April 2020, within the Eastern District of New York and

elsewhere, the defendant ROBERT ADAMS, did knowingly and intentionally employ, use,

persuade, induce, entice and coerce a minor to engage in sexually explicit conduct for the

purpose of producing one or more visual depictions of such conduct, knowing and having

reason to know that such visual depictions would be transported or transmitted using a means

and facility of interstate and foreign commerce and in and affecting interstate and foreign

commerce, which visual depictions were produced using materials that had been mailed,

shipped and transported in and affecting interstate and foreign commerce, and which visual

depictions were transported and transmitted using a means and facility of interstate and

foreign commerce and in and affecting interstate and foreign commerce.

              (Title 18, United States Code, Section 225l(a))
  Case 2:20-mj-00314-SIL Document 1 Filed 04/20/20 Page 2 of 4 PageID #: 2


                                                                                                2

                The source of your deponent's information and the grounds for her belief are

as follows: 1

                1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"),

assigned to the Long Island Human Trafficking and Child Exploitation Task Force. I have

participated in numerous investigations involving the exploitation of children and the

distribution, creation, receipt, and possession of child pornography. I am familiar with the

facts and circumstances set forth below from my participation in the investigation; my

review of the investigative file, including the defendant's criminal history record; and from

reports of other law enforcement officers involved in the investigation.

                2.     In or about April 2020, the FBI obtained information regarding the

trading of child pornography on an internet web site, called Kik. From on or about April 15,

2020 until April 16, 2020, a law enforcement officer acting in an undercover capacity had

conversations with the user of the DOE ACCOUNT, an online Kik account the identity of

which is known to the FBI, and subsequently identified as the defendant ROBERT ADAMS.

The conversations were in a Kik group, via private message and in a group chat with another

Kik user. During these conversations, ADAMS indicated that he was "active" (which I

know a term to be used to suggest sexual activity) with two girls, a one-year-old and an

eight-year-old whom he identified by relationship to him. ADAMS sent several pictures

which he purported to be of himself and the two girls. ADAMS advised the undercover that

he saw the eight-year-old on a regular basis and touched her mostly while she was sleeping,



               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 2:20-mj-00314-SIL Document 1 Filed 04/20/20 Page 3 of 4 PageID #: 3


                                                                                             3


but when she was awake as well. ADAMS also advised that he had previously taken

"naughty" pictures of both girls and referred to sexual acts he performed on the one-year-old,

using the terms "rubbed," "touched" and "tasted" when describing what he had done.

              3.     On or about April 16, 2020, ROBERT ADAMS distributed an image of

child pornography to the FBI undercover. I have reviewed that file, which depicts a

prepubescent female that appears to be under three years of age, laying down with her legs

spread and her naked vagina visible. The hand of what appears to be an adult male is

covering the lower part of her body with the thumb on her vagina.

              4.     After determining that the DOE ACCOUNT was associated with an

email address linked to the defendant ROBERT ADAMS and linking the Kik IP address to

the residence of ADAMS in North Babylon, New York, on April 19, 2020, task force

officers and agents executed a search warrant at the residence authorized by United States

Magistrate Judge A. Kathleen Tomlinson. That warrant authorized the search for evidence

of child pornography in violation of Title 18, United States Code, Sections 2251, 2252 and

2252A.

              5.     Contemporaneous with the search, on or about April 19, 2020, I

interviewed the defendant ROBERT ADAMS, following waiver of his Miranda rights, who

was present at the residence. Among other things, the defendant ROBERT ADAMS

admitted to being the user of the DOE ACCOUNT on the Kik messenger application and

admitted to taking and sending the child pornography image that was received by the FBI

undercover on April 16, 2020 that was described above. The defendant also admitted that

the picture depicted the one-year-old whom he had discussed in the chat with the undercover.
Case 2:20-mj-00314-SIL Document 1 Filed 04/20/20 Page 4 of 4 PageID #: 4
